Title: Thomas Jefferson to Thomas Jefferson Randolph, [6 September 1814]
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          My Dear JeffersonSep. 6. 14
          I thank you for your letter of Aug. 31. it was our first authentic information of what was passing at Richmond, and we are so flooded with lies that all is as blank paper to me which does not come thro’ a known channel. you see therefore, how acceptable your Letters will be to me. I can give you
			 nothing in exchange but the state of health of the family, which at present is all in perfect health.
			 Anne left us yesterday, believing her affairs did not go on so well in her absence. we shall try to get her back again.
			 we have not heard a tittle of mr Bankhead since he went away. our county is a desert. we meet no body now in the
			 roads but grey heads of 60. or 70. who shew their age by their creeping along. mr Ogilvie left us this morning. he and mr  set out for the upper country indefinitely. it is uncertain whether we shall see him again. he proposes to embark from New York.
			 I can tell you
			 nothing of your affairs but that your fall sowing is going on, as may be seen from hence. ever feelingly & affectionately
          yoursTh: Jefferson
        